This case has previously been heard upon demurrer to the petition. (Ante, 95.) Thereafter a restraining order denominated a "temporary writ of prohibition" was applied for and granted by the court, and a motion has now been filed to vacate this temporary restraining order, to vacate the entry of July 12, 1933, overruling the demurrer, and to dismiss the petition of relator.
A motion has also been filed by the relator to strike the answer of the defendant from the files. A motion has likewise been filed to make new parties defendant. The defendant having filed an answer, a demurrer has been filed to such answer.
The court, upon consideration of the briefs and the record and the arguments of counsel, overrules the motion to strike the answer of the defendant from the files, and overrules the motion to make new parties defendant. The demurrer to the answer presents substantially the same legal question involved in the ruling upon the demurrer to the petition. The court adheres to its former judgment. The demurrer to the answer is sustained. The motion to vacate the entry overruling the demurrer to the petition is overruled. The motion to dismiss the petition of the relator is overruled. Under Article II, Section 1c, of the Ohio Constitution, a Single referendum petition may not be *Page 170 
filed attacking two or more separate and distinct laws passed by the General Assembly.
The writ will be allowed as prayed for in the petition.
Writ allowed.
WEYGANDT, C.J., DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
BEVIS, J., not participating.